 
TRULITE, INC.
 
COMMON STOCK
 
PURCHASE AGREEMENT


NOVEMBER 26, 2007


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

 
Page
1. Purchase and Sale of Common Stock
1
 
1.1  Sale and Issuance of Common Stock
1
 
1.2  Closing
1
 
1.3  Company Registration
2
 
1.4  Information from Investor
2
 
1.5  Expenses of Registration
3
 
1.6  Indemnification
3
2. Representations and Warranties of the Company
3
 
2.1  Organization, Good Standing and Qualification
3
 
2.2  Capitalization and Voting Rights
3
 
2.4  Authorization
4
 
2.5  Valid Issuance of Preferred and Common Stock
4
 
2.6  Governmental Consents
4
 
2.7  Offering
5
 
2.9  Litigation
5
 
2.11  Patents and Trademarks
5
 
2.13  Agreements; Action
5
 
2.16  Environmental and Safety Laws
5
 
2.22  Title to Property and Assets
6
 
2.28  Insurance
6
 
2.34  Brokers
6
3. Representations and Warranties of the Investors
6
 
3.1  Authorization
6
 
3.2  Purchase Entirely for Own Account
6
 
3.3  Disclosure of Information
6
 
3.4  Investment Experience
6
 
3.5  Accredited Investor
7
 
3.6  Restricted Securities
7
 
3.7  Further Limitations on Disposition
7
 
3.8  Legends
7
4. Conditions of Investors’ Obligations at Closing
8
 
4.1  Representations and Warranties
8
 
4.2  Performance
8
 
4.5  Proceedings and Documents
8
5. Conditions of the Company's Obligations at Closing
8
 
5.1  Representations and Warranties
8
 
5.2  Payment of Purchase Price
8
 
5.3  Qualifications
8
6. Miscellaneous
8
 
6.1  Survival of Warranties
8
 
6.2  Successors and Assigns
8
 
6.4  Counterparts
9
 
6.5  Titles and Subtitles
9
 
6.6  Notices
9

 
i

--------------------------------------------------------------------------------


 

 
6.7  Finder's Fee
9
 
6.8  Expenses
9
 
6.9  Amendments and Waivers
9
 
6.10  Severability
10
 
6.13  Entire Agreement
10

 
ii

--------------------------------------------------------------------------------



TRULITE, INC.


COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (this “Agreement”) is made as of the 26th
day of November 2007, by and between Trulite, Inc., a Delaware corporation (the
“Company”), and Standard Renewable Energy Group, LLC (the “Investor”).
 
WHEREAS, the Investor intends to provide certain consideration to the Company
(the “Consideration”);
 
WHEREAS, the parties intend for the Company to issue in return for the
Consideration two million four hundred thousand (2,400,000) shares (the
“Purchased Shares”) of the Company’s common stock, par value $0.0001 per share
(the “Common Stock”); and
 
WHEREAS, the parties hereto wish to provide for the sale and issuance of the
Purchased Shares in return for the Consideration.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. Purchase and Sale of Common Stock;
 
1.1. Common Stock
 
(a) On or prior to the Closing (as defined below), the Company shall have
authorized (i) the sale and issuance of the Purchased Shares to the Investor.
 
(b) Subject to the terms and conditions of this Agreement, the Investor agrees
to purchase at the Closing, and the Company agrees to sell and issue to Investor
at the Closing the Purchased Shares for the purchase price of one-half and
No/100 Dollars ($0.50).
 
1.2. Closing. The purchase and sale of the Purchased Shares shall take place at
the offices of the Company at 1401 McKinney, Ste. 900, Houston, Texas, 77010 at
10 a.m. Central Time, on November 26, 2007, or at such other time and place as
the Company and Investor mutually agree upon orally or in writing (which time
and place are designated as the “Closing”). At the Closing, the Company shall
deliver to Investor, against payment of the Consideration by Investor to the
Company by check, wire transfer or any combination thereof a certificate
representing Purchased Shares Investor is purchasing.
 
1.3. Company Registration.
 
(a) Registration. If (but without any obligation to do so) the Company proposes
to register (including for this purpose a registration effected by the Company
for stockholders other than Investor) any of its stock or other securities under
the Securities Act of 1933, as amended (the “Act”) in connection with the public
offering of such securities (other than a registration relating solely to the
sale of securities of participants in a Company stock plan, a registration
relating to a corporate reorganization or transaction under Rule 145 of the Act,
a registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Purchased Shares, or a registration in which the only
Common Stock being registered is Common Stock issuable upon conversion of debt
securities that are also being registered), the Company shall, at such time,
promptly give Investor written notice of such registration. Upon the written
request of Investor given within twenty (20) days after mailing of such notice
by the Company in accordance with Section 6.6, the Company shall, subject to the
provisions of Section 1.3(c), use all commercially reasonable efforts to cause
to be registered under the Act all of the Purchased Shares that Investor
requests to be registered.

1

--------------------------------------------------------------------------------



(b) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 1.3
prior to the effectiveness of such registration whether or not Investor has
elected to include securities in such registration. The expenses of such
withdrawn registration shall be borne by the Company in accordance with Section
1.5 hereof.
 
(c) Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required under this Section 1.3 to include any of the Investor’s securities in
such underwriting unless they accept the terms of the underwriting as agreed
upon between the Company and the underwriters selected by the Company (or by
other persons entitled to select the underwriters) and enter into an
underwriting agreement in customary form with such underwriters, and then only
in such quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Company. If the total amount of
securities, including Purchased Shares, requested by stockholders to be included
in such offering exceeds the amount of securities sold other than by the Company
that the underwriters determine in their sole discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Purchased Shares, that
the underwriters determine in their sole discretion will not jeopardize the
success of the offering. In no event shall any Purchased Shares be excluded from
such offering unless all other stockholders’ securities have been first
excluded. In the event that the underwriters determine that less than all of the
Purchased Shares requested to be registered can be included in such offering,
then the Purchased Shares that are included in such offering shall be
apportioned pro rata among Investor and other selling parties based on the
number of shares of Common Stock held by Investor and all other selling parties
or in such other proportions as shall mutually be agreed to by Investor and all
other selling parties.
 
1.4. Information from Investor. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the registration of Purchased Shares of any selling Investor that
such Investor shall furnish to the Company such information regarding itself,
the Purchased Shares held by it, and the intended method of disposition of such
securities as shall be reasonably required to effect the registration of such
Investor’s Purchased Shares.
 
1.5. Expenses of Registration. All expenses other than underwriting discounts
and commissions incurred in connection with registrations, filings or
qualifications pursuant to Section 1.3, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees, and
fees and disbursements of counsel for the Company shall be borne by the Company.

2

--------------------------------------------------------------------------------



1.6. Indemnification. To the extent permitted by law, Investor will indemnify
and hold harmless the Company, each of its directors, each of its officers who
has signed the registration statement, each person, if any, who controls the
Company within the meaning of the Act, legal counsel and accountants for the
Company, any underwriter, any other party selling securities in such
registration statement and any controlling person of any such underwriter
against any losses, claims, damages or liabilities (joint or several) to which
any of the foregoing persons may become subject, under the Act, the 1934 Act,
any state securities laws or any rule or regulation promulgated under the Act,
the 1934 Act or any state securities laws, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation (defined below), in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by Investor expressly for use in connection with
such registration; and Investor will reimburse any person intended to be
indemnified pursuant to this subsection l.6 for any legal or other expenses
reasonably incurred by such person in connection with investigating or defending
any such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the indemnity agreement contained in this subsection 1.6
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of
Investor (which consent shall not be unreasonably withheld), and provided that
in no event shall any indemnity under this subsection 1.6 exceed the gross
proceeds from the offering received by Investor. For purposes of this section
1.6, “Violation” shall mean any of the following statements, omissions or
violations (i) any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state in such
registration statement a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Act, the 1934 Act, any state
securities laws or any rule or regulation promulgated under the Act, the 1934
Act or any state securities laws.
 
2. Representations and Warranties of the Company. The Company hereby represents
and warrants to Investor the following:
 
2.1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted and as proposed to be conducted. The Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure to so qualify would have a material adverse effect on its
business or properties.
 
2.2. Capitalization. The authorized capital of the Company consists of:
 
(a) 50,000,000 shares of Common Stock of which 11,935,591 shares are issued and
outstanding.

3

--------------------------------------------------------------------------------



(b) 1,500,000 shares of Series A Preferred Stock, par value $0.0001 per share
(the “Preferred Stock”), of which no shares are issued and outstanding.
 
(c) The outstanding shares of Common Stock are all duly and validly authorized
and issued, fully paid and nonassessable, and were issued in accordance with the
registration or qualification provisions of the Act and any relevant state
securities laws, or pursuant to valid exemptions therefrom.
 
(d) Except for (i) warrants to purchase a total of 2,611,666 shares of the
Company’s common stock, (ii) agreements to convert $1,695,000 in Notes Payable
due to Standard Renewable Energy Group, LLC, $1,255,000 of Notes Payable to
Contango Venture Capital Corporation and $125,000 of Notes Payable to Old SRE,
LP, plus accrued and unpaid interest totaling $170,595 into a total of 5,802,796
Common Shares (iii) agreements to convert $500,000 of Notes Payable to third
parties, plus accrued interest of $31,441, into a total of 1,062,882 Common
Shares and (ii) currently outstanding options to purchase 3,520,676 shares of
Common Stock granted to employees and other service providers pursuant to the
Company’s Stock Option Plan (the “Option Plan”), there are not outstanding any
options, warrants, rights (including conversion or preemptive rights) or
agreements for the purchase or acquisition from the Company of any shares of its
capital stock. In addition to the aforementioned options, the Company has
reserved an additional 1,551,421 shares of its Common Stock for purchase upon
exercise of options to be granted in the future under the Option Plan. The
Company is not a party or subject to any agreement or understanding, and, to the
best of the Company’s knowledge, there is no agreement or understanding between
any persons and/or entities, which affects or relates to the voting or giving of
written consents with respect to any security or by a director of the Company.
 
2.3. Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Company hereunder and thereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of the Common Stock being sold
hereunder has been taken or will be taken prior to the Closing, and this
Agreement constitutes valid and legally binding obligations of the Company,
enforceable in accordance with their respective terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies
 
2.4. Valid Issuance of Common Stock. The Common Stock that is being purchased by
the Investor hereunder, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued, fully paid, and nonassessable, and will be free of restrictions
on transfer other than restrictions on transfer under this Agreement and under
applicable state and federal securities laws.
 
2.5. Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement.

4

--------------------------------------------------------------------------------



2.6. Offering. Subject in part to the truth and accuracy of Investor’s
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Common Stock as contemplated by this Agreement is exempt from
the registration requirements of any applicable state and federal securities
laws, and neither the Company nor any authorized agent acting on its behalf will
take any action hereafter that would cause the loss of such exemption.
 
2.7. Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company that
questions the validity of this Agreement, or the right of the Company to enter
into this Agreement, or to consummate the transactions contemplated hereby, or
that might result, either individually or in the aggregate, in any material
adverse changes in the assets, condition, affairs or prospects of the Company,
financially or otherwise, or any change in the current equity ownership of the
Company. The Company is not a party or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or that the Company intends to initiate.
 
2.8. Patents and Trademarks. To the best of its knowledge (but without having
conducted any special investigation or patent or trademark search), the Company
has sufficient title and ownership or licenses to all patents, trademarks,
service marks, trade names, copyrights, trade secrets, information, proprietary
rights and processes necessary for its business as now conducted without any
conflict with or infringement of the rights of others, except for such items as
have yet to be conceived or developed or that are expected to be available for
licensing on reasonable terms from third parties. The Company has not received
any communications alleging that the Company has violated or, by conducting its
business as proposed, would violate any of the patents, trademarks, service
marks, trade names, copyrights or trade secrets or other proprietary rights of
any other person or entity.
 
2.9. Agreements; Action.
 
(a) Except for agreements explicitly contemplated hereby and employment
agreements existing as of the date hereof, there are no agreements,
understandings or proposed transactions between the Company and any of its
officers, directors, affiliates, or any affiliate thereof.
 
(b) The Company is not a party to and is not bound by any contract, agreement or
instrument, or subject to any restriction under its Certificate of
Incorporation, Certificate of Designation designating the Series A Preferred
Stock or Bylaws that adversely affects its business as now conducted, its
properties or its financial condition.
 
2.10. Environmental and Safety Laws. To its knowledge, the Company is not in
violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law or regulation.

5

--------------------------------------------------------------------------------



2.11. Title to Property and Assets. The Company owns its property and assets
free and clear of all mortgages, liens, loans and encumbrances, except such
encumbrances and liens that arise in the ordinary course of business and do not
materially impair the Company’s ownership or use of such property or assets.
With respect to the property and assets it leases, the Company is in compliance
with such leases and, to the best of its knowledge, holds a valid leasehold
interest free of any liens, claims or encumbrances.
 
2.12. Insurance. The Company has in full force and effect fire and casualty
insurance policies, with extended coverage, sufficient in amount (subject to
reasonable deductibles) to allow it to replace any of its properties that might
be damaged or destroyed.
 
2.13. Brokers. The Company has no contract, arrangement or understanding with
any broker, finder or similar agent with respect to the transactions
contemplated by this Agreement.
 
3. Representations and Warranties of Investor. Investor hereby represents and
warrants that:
 
3.1. Authorization. Investor has full power and authority to enter into this
Agreement and such Agreement constitutes its valid and legally binding
obligation, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.
 
3.2. Purchase Entirely for Own Account. This Agreement is made with Investor in
reliance upon Investor’s representation to the Company, which by Investor’s
execution of this Agreement Investor hereby confirms, that the Purchased Shares
to be received by Investor will be acquired for investment for Investor’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same. By
executing this Agreement, Investor further represents that Investor does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Purchased Shares.
 
3.3. Disclosure of Information. Investor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Purchased Shares. Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Purchased Shares and the business,
properties, prospects and financial condition of the Company. The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2 of this Agreement or the right of Investor to rely thereon.
 
3.4. Investment Experience. Investor is Investor in securities of companies in
the development stage and acknowledges that it is able to fend for itself, can
bear the economic risk of its investment, and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Purchased Shares. If other than an individual,
Investor also represents it has not been organized for the purpose of acquiring
the Purchased Shares.

6

--------------------------------------------------------------------------------



3.5. Accredited Investor. Investor is an “accredited investor” within the
meaning of Securities and Exchange Commission (“SEC”) Rule 501 of Regulation D,
as presently in effect.
 
3.6. Restricted Securities. Investor understands that the Securities it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Act, only in certain limited circumstances. In this connection, Investor
represents that it is familiar with SEC Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Act.
 
3.7. Further Limitations on Disposition. Without in any way limiting the
representations set forth above, Investor further agrees not to make any
disposition of all or any portion of the Purchased Shares unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
this Section 3 provided and to the extent this Section and such agreement are
then applicable, and:
 
(a) (i) Investor shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and (ii) if reasonably requested by the
Company, Investor shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company that such disposition will not require
registration of such shares under the Act. It is agreed that the Company will
not require opinions of counsel for transactions made pursuant to Rule 144
except in unusual circumstances.
 
(b) Notwithstanding the provisions of Paragraphs (a) above, no such opinion of
counsel shall be necessary for a transfer by Investor that is a partnership to a
partner of such partnership or a retired partner of such partnership who retires
after the date hereof, or to the estate of any such partner or retired partner
or the transfer by gift, will or intestate succession of any partner to his or
her spouse or to the siblings, lineal descendants or ancestors of such partner
or his or her spouse, if the transferee agrees in writing to be subject to the
terms hereof to the same extent as if he or she were the Investor hereunder.
 
3.8. Legends. It is understood that the certificates evidencing the Purchased
Shares may bear one or all of the following legends:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”

7

--------------------------------------------------------------------------------



4. Conditions of Investor’s Obligations at Closing. The obligations of Investor
under subsection 1.1(b) of this agreement are subject to the fulfillment on or
before the Closing of each of the following conditions, unless otherwise waived
by Investor:
 
4.1. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of such Closing.
 
4.2. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.
 
4.5 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to Investor, and
they shall have received all such counterpart original and certified or other
copies of such documents as they may reasonably request.
 
5. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to Investor under this agreement are subject to the fulfillment on or
before the Closing of each of the following conditions by that investor:
 
5.1. Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.
 
5.2. Payment of Consideration. The Investor shall have delivered the
Consideration referenced in Section 1.2.
 
5.3. Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be duly obtained and effective as of
the Closing.
 
6. Miscellaneous.
 
6.1. Survival of Warranties. The warranties, representations and covenants of
the Company and Investor contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of the Investor or the Company.
 
6.2. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any Purchased Shares). Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

8

--------------------------------------------------------------------------------



6.3. Choice of Law, Venue and Forum. This Agreement, the entire relationship of
the parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of Texas,
without giving effect to its choice of laws principles. Exclusive venue for any
litigation between the parties hereto shall be in Harris County, Texas, and
shall be brought in the State District Courts of Harris County, Texas, or in the
United States District Court for the Southern District of Texas, Houston
Division. The parties hereto waive any challenge to personal jurisdiction or
venue (including without limitation a challenge based on inconvenience) in
Harris County, Texas, and specifically consent to the jurisdiction of the State
District Courts of Harris County and the United States District Court for the
Southern District of Texas, Houston Division.
 
6.4. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
6.5. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
6.6. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or upon deposit with the
United States Post Office, by registered or certified mail, postage prepaid and
addressed to the party to be notified at the address indicated for such party on
the signature page hereof, or at such other address as such party may designate
by ten (10) days’ advance written notice to the other parties.
 
6.7. Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. Investor agrees to indemnify and to hold harmless the Company from
any liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which Investor or any of its officers, partners, employees, or
representatives is responsible. The Company agrees to indemnify and hold
harmless Investor from any liability for any commission or compensation in the
nature of a finders’ fee (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.
 
6.8. Expenses. Irrespective of whether the Closing is effected, the Company
shall pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement.

9

--------------------------------------------------------------------------------



6.9. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of a majority of the Common Stock
issuable or issued upon conversion of the Common Stock. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any securities purchased under this Agreement at the time outstanding (including
securities into which such securities are convertible), each future holder of
all such securities, and the Company.
 
6.10. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
6.11. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.
 
[Signature Page Follows]
 
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 



 
COMPANY:
     
TRULITE, INC.
 
(a Delaware corporation)
         
By:
/s/ G. Wade Stubblefield
   
G. Wade Stubblefield
   
Chief Financial Officer
     
Address:
1401 McKinney, Ste 900
   
Houston, Texas 77010
         
INVESTOR:
     
STANDARD RENEWABLE ENERGY GROUP, LLC
 
(a Delaware limited partnership)
     
By:
     /s/ John D. White
 
Name:
John D. White
   
Chairman
     
Address:
1401 McKinney, Ste. 900
   
Houston, Texas 77010

 

--------------------------------------------------------------------------------

